IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41490

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 389
                                                )
       Plaintiff-Respondent,                    )     Filed: February 24, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
KENNETH W. CAMPBELL,                            )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Kenneth W. Campbell pleaded guilty to failure to register as a sex offender, Idaho Code
§§ 18-8311, 18-8308. The district court imposed a unified five-year sentence with two years
determinate and retained jurisdiction. Following review of Campbell’s retained jurisdiction, the
district court relinquished jurisdiction and ordered execution of the original sentence. Campbell
filed an Idaho Criminal Rule 35 motion, which the district court denied. Campbell appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of


                                               1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new information in support of Campbell’s
Rule 35 motion was presented, review of the sentence by this Court is precluded. For the
foregoing reasons, the district court’s order denying Campbell’s Rule 35 motion is affirmed.




                                               2